DETAILED ACTION
This office action is in response to the arguments provided on 11/2/2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Acknowledgement
The arguments provided on 11/2/2020 has been entered. The arguments are similar to the arguments provided in the parent application 15/347,757. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 1-15.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/6/2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments with respect to claims 1-15 have been fully considered and are persuasive. The application is allowable for the reasons set forth below.
As noted in the amendments, in regards to claim 1, the claimed invention requires a mark pattern in a semiconductor device, comprising a plurality of unit cells, a plurality of first gate structures, a plurality of contact structures, and a plurality of via structures.
The combination of Matsuura (US 6,821,867) in view of Tanaka (US 2011/0049575) and in further view of Seo (US 9,318,607) teach most aspects of the present invention. However, the combination of references fail to teach features of wherein the mark pattern comprising a plurality of unit cells immediately adjacent to each other and arranged in a form of dot matrix to form a register mark or an identification code. 
Also, the combination of references fail to teach features of wherein each unit cell has configuration identical to devices of pMOS and nMOS formed in the chip areas, comprising, a first active region; a second active region isolated from the first active region; wherein a conductivity type of the first active region is complementary to a conductivity type of the second active region.
As a result, the examiner agrees with the applicant that this combination of references do not show the necessary limitations of the following:
In regards to claim 1; features of wherein the mark pattern comprising a plurality of unit cells immediately adjacent to each other and arranged in a form of dot matrix to form a register mark or an identification code
In regards to claim 1; features of wherein each unit cell has configuration identical to devices of pMOS and nMOS formed in the chip areas, comprising, a first active region; a second active region isolated from the first active region; wherein a conductivity type of the first active region is complementary to a conductivity type of the second active region
Therefore, this application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on Monday-Friday (9am-5pm).If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814